Citation Nr: 0401713	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for cold injury residuals, left lower extremity.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for cold injury residuals, right lower extremity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to April 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In the veteran's substantive appeal dated in February 2003, 
he indicated that he wanted a hearing before a Veteran's Law 
Judge.  In a statement dated in April 2003, the veteran 
withdrew his request.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have a current disability manifested 
by a renal disorder.  

3.  The veteran's residuals of cold injury of the left lower 
extremity are productive of impairment that includes pain and 
cold sensitivity accompanied by onychomycosis of the 
toenails.

4.  The veteran's residuals of cold injury of the right lower 
extremity are productive of impairment that includes pain and 
cold sensitivity accompanied by onychomycosis of the 
toenails.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a kidney disorder due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for an initial 20 percent evaluation for 
cold injury residuals of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2003).

3.  The criteria for an initial 20 percent evaluation for 
cold injury residuals of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the letter 
dated in September 2001 giving the veteran notification of 
the VCAA; the rating decision dated in September 2001; and 
the statement of the case (SOC) dated in January 2003 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a 
recent VA medical examination and VA outpatient records.  The 
veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claims is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

Kidney disorder 

The veteran claims that a kidney disorder was incurred during 
his period of service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under the facts of this case, the Board must deny the 
veteran's claim of service connection for any kidney or renal 
disorder.  Essentially, there is no objective evidence of 
record to substantiate current disability associated with his 
period of service.  The prevailing law provides that absent 
competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board recognizes the absence of service medical records 
associated with the veteran's claims folder and the veteran's 
contentions that he was hospitalized for kidney problems 
while in service.  Under such circumstances, the Board is 
aware of its heightened duty to locate and obtain the 
veteran's service medical records.  In this case, the RO has 
made several attempts to locate these records, but to no 
avail.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In a 
letter dated in October 2000, it is noted that the search by 
the National Personnel Records Center (NPRC) resulted in no 
service medical records being found.  

Nonetheless, in spite of the absence of pertinent service 
medical records, the Board notes that its decision turns on 
the lack of current disability.  As noted above, the lack of 
evidence of current disability necessarily means that the 
veteran's service connection claim fails.  Rabideau v. 
Derwinski, 2 Vet. App. at 141.  Thus, although the veteran 
contends that he was hospitalized for kidney problems during 
service, that fact alone does not substantiate any current 
kidney disorder coincident with service.  

During a VA examination conducted in January 2001, the 
examiner noted the veteran's contentions of symptoms 
associated with a kidney disorder that related to his period 
of service.  The examination revealed, however, no evidence 
of current disability manifested by kidney problems.  The 
diagnosis in pertinent part was "history of renal problems 
in the 1950s, resolved."  Thus, there was no evidence of 
residual disability, and in this respect, the veteran's claim 
of service connection for a kidney disorder must necessarily 
be denied.  

Moreover, the veteran's allegations alone do not constitute 
competent evidence in support of his claim.  He has not 
presented any evidence of the requisite skills or training so 
as to render a medical opinion competent.  Thus, his 
statements to the effect that a post-service renal disorder 
relates to an incident of kidney problems in service falls 
short of competent evidence to substantiate his claim.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Thus, in view of the lack of evidence of a current 
disability, there is no basis for reasonable doubt so as to 
resolve this matter in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a kidney disorder must be denied.  

Cold injury

The Board recognizes that the veteran disagreed with the 
initial rating action in which service connection was granted 
for residuals of cold injury to the left and right lower 
extremities.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Evidence contemporaneous with the claim of service 
connection and with the rating decision granting service 
connection is most probative of the degree of disability 
existing at the time that the initial rating was assigned.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Id. at 
126.  

The Board notes that the veteran disagreed with the initial 
rating in which the RO assigned a 10 percent evaluation for 
residuals of cold injury to both the left and right lower 
extremities effective from the date of his claim, September 
17, 1999.  At the time that decision was made, the RO based 
its conclusion on findings from a separation examination 
dated in April 1954 and service personnel records that 
confirmed the veteran's participation in a campaign in which 
he incurred frostbite to his feet with residuals from a 
fungus that also had its onset at that time.  

Further, the RO considered clinical findings from VA 
examination done in January 2001, at which time the veteran 
described symptoms of fatigue, swelling, stiffness, and 
constant cold.  Also, the veteran complained of thickened 
toenails.  The veteran complained that in cold weather of 
40 degrees or less, a mere one block of walking caused pain 
and discomfort even with shoes and socks.  The veteran stated 
that he would need to sit down with warm slippers for about 
one half hour before he could return to activities.  He 
experienced cold sensitivity from September until around 
spring.  There were no allegations of tissue loss, 
amputations, scars, skin cancer, or color changes associated 
with frostbite.  

The examiner noted on examination that the veteran ambulated 
with choppy steps and was able to do no more than a half 
squat before his knees became stiff and gave way.  The 
veteran was able to walk on his heels and toes and he could 
fully extend both knees.  He could flex his right knee to 
105 degrees, and his left knee to 130 degrees.  There was no 
effusion, tenderness, or inflammation.  His left knee showed 
stable cruciates and collaterals with McMurray test negative.  
The veteran was able to feel a Simms-Weinstein monofilament 
4.31 to his distal knee bilaterally and could feel a 4.97 to 
his toes bilaterally.  His pulses were intact; his skin was 
pink, warm, and dry with capillary refill of one second.  The 
veteran had onychomycosis in his great toenails with 
considerable hypertrophy.  There was no foot deformity or 
tenderness identified.  The diagnosis was a history of cold 
exposure with ongoing cold sensation in feet; decreased 
sensation in both feet.  A nerve conduction study revealed no 
particular abnormalities of sensory nerves, but disclosed 
minimal, mild motor findings of uncertain clinical 
significance.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Under the criteria for rating residuals of cold injury, 38 
C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent evaluation 
is warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis). Note 
(2) to Diagnostic Code 7122 states that each affected part is 
to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.  

The Board notes that under the facts of this case, the 
preponderance of the evidence supports an initial evaluation 
of 20 percent for the veteran's service-connected cold injury 
residuals, left lower extremity and right lower extremity.  
Essentially, the veteran's disability picture more nearly 
approximates the criteria required for that rating 
bilaterally.  38 C.F.R. § 4.7.

The Board notes that the medical findings in particular from 
the January 2001 VA examination noted above support evidence 
of constant cold sensitivity and pain bilaterally, with 
onychomycosis in the great toenails and considerable 
hypertrophy.  In this regard, the objective evidence of 
record substantiates that the veteran's service-connected 
disabilities warrant an initial evaluation of 20 percent 
effective from the original date of his claim, September 17, 
1999.  

The medical evidence of record does not support, however, an 
initial evaluation greater than 20 percent for cold injury 
residuals, affecting the left and right lower extremities.  
There are no clinical data to substantiate pain, numbness, or 
cold sensitivity plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122.  Therefore, the 
evidence of record supports an initial evaluation of no 
greater than 20 percent for each affected part under the 
pertinent rating criteria.  In fact, in his notice of 
disagreement dated in November 2001 as well as in the 
representative's statement dated in March 2003, the veteran 
indicated that his service-connected disabilities were 
productive of impairment associated with a 20 percent 
evaluation under the appropriate diagnostic code.  Thus, in 
light of the above, the Board concludes that initial 
evaluations of 20 percent and no more for cold injury 
residuals manifested in the left lower extremity and in the 
right lower extremity are warranted.  






ORDER

Service connection for a kidney disorder is denied.  

An initial evaluation of 20 percent for cold injury 
residuals, left lower extremity is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

An initial evaluation of 20 percent for cold injury 
residuals, right lower extremity is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



